 



EXHIBIT 10.8
AMENDMENT TO
AGREEMENT AND PLAN OF MERGER
     THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER (the “Amendment”) is made as
of this 3rd day of August 2005, by and among Tekelec, a California corporation
(“Tekelec”), Santera Systems Inc., a Delaware corporation (“Santera”), certain
stockholders of Santera, and Austin Ventures VI, L.P., a Delaware limited
partnership (“Austin Ventures”), as the Representative. Capitalized terms used
herein that are not otherwise defined have the meanings set forth in the
Agreement and Plan of Merger dated as of April 30, 2003 by and between Tekelec,
Luke Acquisition Corp., Santera, the stockholders of Santera (the
“Stockholders”), and the Representative (the “Merger Agreement”).
     WHEREAS, Tekelec, Santera, the Stockholders, and the Representative desire
to amend the Merger Agreement;
     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Tekelec, Santera, the Stockholders, and the Representative agree
as follows:
     Section 1. Amendment. The following Section 12.20 is added to Article XII
of the Merger Agreement:
     “Section 12.20 Acknowledgement and Agreement.
          (a) Effective upon the August Call Closing Date (as defined in
Section 3.4 of the Stockholders’ Agreement dated as of April 30, 2003, as
amended August 2, 2005, Tekelec, Santera, the stockholders of Santera (the
“Stockholders”), and the Representative (the “Stockholders’ Agreement”)),
Tekelec and Santera hereby acknowledge and agree that neither the Representative
nor any Legacy Santera Stockholder which has delivered to the Escrow Agent (for
further delivery to Tekelec) a completed and executed copy of the Letter of
Transmittal in accordance with the terms of Section 3.4 of the Stockholders’
Agreement shall have any further obligations under this Agreement, including
without limitation, any obligations under Article XI hereof, except that the
obligations of such Parties under Section 7.2(e) hereof shall continue in full
force and effect.
          (b) Effective upon the August Call Closing Date (as defined in the
Stockholders’ Agreement), the Legacy Santera Stockholders and the Representative
hereby acknowledge and agree that neither Tekelec nor Santera has any further
obligations under this Agreement, including without limitation, any obligations
under Article XI hereof, except that the obligations of such parties under
Section 7.2(e) hereof shall continue in full force and effect.”
     Section 2. Representations. Each of Tekelec and Santera hereby represent
and warrant that it has the full right, power and authority to enter into this
Amendment and the documents related hereto and upon the execution of this
Amendment by Tekelec, Santera, the Representative and the other Legacy Santera
Stockholders who are parties to this Amendment, the Merger Agreement, as amended
by this Amendment, shall be binding on, and enforceable

 



--------------------------------------------------------------------------------



 



against, it. Each of the Representative and each of the Legacy Santera
Stockholders who are parties to this Amendment (“Signing Legacy Stockholders”)
hereby represents and warrants that it has the full right, power and authority
to enter into this Amendment and the documents related hereto and upon the
execution by Tekelec, Santera, the Representative and the other Legacy Santera
Stockholders who are parties to this Amendment, the Merger Agreement, as amended
by this Amendment, shall be binding on, and enforceable against, it.
     Section 3. Governing Law. This Amendment shall be governed by and construed
under the laws of the State of Delaware.
     Section 4. Entire Agreement. This Amendment constitutes the entire
agreement between Santera, Tekelec, the Stockholders, and the Representative
relating to the subject matter hereof, and any previous understanding and/or
agreement between Tekelec, Santera, the Legacy Santera Stockholders, and the
Representative regarding the subject matter hereof is superseded by this
Amendment.
     Section 5. Counterparts. This Amendment may be executed in counterparts,
each which shall be deemed an original, and all of which shall constitute one
and the same instrument.
* * * * *

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day first above written.

                  SANTERA SYSTEMS INC.    
 
           
 
  By:   /s/ Frederick M. Lax    
 
           
 
  Name:   Frederick M. Lax    
 
  Title:   Chairman of the Board of Directors    
 
                TEKELEC    
 
           
 
  By:   /s/ Frederick M. Lax    
 
           
 
  Name:   Frederick M. Lax    
 
  Title:   President and Chief Executive Officer    
 
           
 
  By:   /s/ Ronald W. Buckly    
 
           
 
  Name:   Ronald W. Buckly    
 
  Title:   Senior Vice President, Corporate    
 
      Affairs and General Counsel    

3



--------------------------------------------------------------------------------



 



                  AUSTIN VENTURES VI, L.P., as Representative    
 
           
 
  By:   AV Partners VI, L.P., its General Partner    
 
           
 
  By:   /s/ Edward E. Olkkola    
 
           
 
      Edward E. Olkkola, General Partner    
 
                AUSTIN VENTURES VI, L.P.    
 
           
 
  By:   AV Partners VI, L.P., its General Partner    
 
           
 
  By:   /s/ Edward E. Olkkola    
 
           
 
      Edward E. Olkkola, General Partner    
 
                AUSTIN VENTURES VI AFFILIATES FUND, L.P.    
 
           
 
  By:   AV Partners VI, L.P., its General Partner    
 
           
 
  By:   /s/ Edward E. Olkkola    
 
           
 
      Edward E. Olkkola, General Partner    
 
                AUSTIN VENTURES VIII, L.P.    
 
           
 
  By:   AV Partners VIII, L.P., its General Partner    
 
           
 
  By:   /s/ Edward E. Olkkola    
 
           
 
      Edward E. Olkkola, General Partner    
 
                REDPOINT VENTURES II, L.P., by its General Partner, Redpoint
Ventures II, LLC    
 
           
 
  By:   /s/ R. Thomas Dyal    
 
           
 
      R. Thomas Dyal, Managing Director    
 
                REDPOINT ASSOCIATES II, LLC, as nominee    
 
           
 
  By:   /s/ R. Thomas Dyal    
 
           
 
      R. Thomas Dyal, Managing Director    

4



--------------------------------------------------------------------------------



 



                  REDPOINT TECHNOLOGY PARTNERS Q-I, L.P., by its General
Partner, Redpoint Ventures I, LLC    
 
           
 
  By:   /s/ R. Thomas Dyal
 
   
 
  Name:   R. Thomas Dyal    
 
  Title:   Managing Director    
 
                REDPOINT TECHNOLOGY PARTNERS A-I, L.P., by its General Partner,
Redpoint Ventures I, LLC    
 
           
 
  By:   /s/ R. Thomas Dyal
 
   
 
  Name:   R. Thomas Dyal    
 
  Title:   Managing Director    
 
                MERITECH CAPITAL PARTNERS L.P.    
 
                By:   Meritech Capital Associates L.L.C. its General Partner
 
                By:   Meritech Management Associates L.L.C. a managing member
 
           
 
  By:   /s/ Michael B. Gordon
 
   
 
  Name:   Michael B. Gordon    
 
  Title:   Managing Director    
 
                MERITECH CAPITAL AFFILIATES L.P.    
 
                By:   Meritech Capital Associates L.L.C. its General Partner
 
                By:   Meritech Management Associates L.L.C. a managing member
 
           
 
  By:   /s/ Michael B. Gordon
 
   
 
  Name:   Michael B. Gordon    
 
  Title:   Managing Director    

5



--------------------------------------------------------------------------------



 



              SEQUOIA CAPITAL FRANCHISE FUND, L.P.
 
            By: SCFF Management, LLC
 
            A Delaware Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens

 
 
  Name:   Mark Stevens
 
  Title:    
 
     
 
 
            SEQUOIA CAPITAL FRANCHISE PARTNERS, L.P.
 
            By: SCFF Management, LLC
 
            A Delaware Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens

 
 
  Name:   Mark Stevens
 
  Title:    
 
     
 
 
            SEQUOIA CAPITAL VIII, L.P.
 
            By: SC VIII Management, LLC
 
       
 
            A California Limited Liability Company
General Partner
 
       
 
  By:   /s/ Mark Stevens

 
 
  Name:   Mark Stevens
 
  Title:    
 
     
 
 
            SEQUOIA INTERNATIONAL TECHNOLOGY PARTNERS VIII, L.P.
 
            By: SC VIII Management, LLC       A California Limited Liability
Company
General Partner
 
       
 
  By:   /s/ Mark Stevens

 
 
  Name:   Mark Stevens
 
  Title:    
 
     
 

6



--------------------------------------------------------------------------------



 



              SEQUOIA INTERNATIONAL TECHNOLOGY PARTNERS VIII (Q), L.P.
 
            By: SC VIII Management, LLC

A California Limited Liability Company
General Partner
 
       
 
  By:
Name:   /s/ Mark Stevens

 
Mark Stevens
 
  Title:    
 
     
 
 
            SEQUOIA 1997
 
       
 
  By:
Name:   /s/ Mark Stevens

 
Mark Stevens
 
  Title:    
 
     
 
 
            CMS PARTNERS LLC
 
       
 
  By:
Name:   /s/ Mark Stevens

 
Mark Stevens
 
  Title:    
 
     
 
 
            INSTITUTIONAL VENTURE PARTNERS VIII, L.P., by its General Partner,
Institutional Venture Management VIII, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
 
      R. Thomas Dyal, Managing Director
 
            IVM INVESTMENT FUND VIII, LLC, by its
 
            Manager,Institutional Venture Management VIII,
 
            LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
 
      R. Thomas Dyal, Managing Director
 
            BROADBAND FUND, L.P., by its General Partner, BBF Management, LLC,
by its Manager, Institutional Venture Management VIII, LLC
 
       
 
  By:   /s/ R. Thomas Dyal
 
 
      R. Thomas Dyal, Managing Director

7